

Exhibit 10.1


[Class ___]
LIBERTY LATIN AMERICA
2018 INCENTIVE PLAN


(Effective December 29, 2017)


RESTRICTED SHARE UNITS AGREEMENT
THIS RESTRICTED SHARE UNITS AGREEMENT (this “Agreement”) is made as of [DATE]
(the “Grant Date”), by and between LIBERTY LATIN AMERICA LTD., an exempted
Bermuda company limited by shares (the “Company”), and the individual whose
name, address, and employee number appear on the signature page hereto (the
“Grantee”).
The Company has adopted the Liberty Latin America 2018 Incentive Plan effective
December 29, 2017 (the “Plan”), which by this reference is made a part hereof,
for the benefit of eligible employees of the Company and its Subsidiaries.
Capitalized terms used and not otherwise defined herein will have the meaning
given thereto in the Plan. [CLICK HERE TO READ THE PLAN.]
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article III of the Plan to administer the Plan (the “Committee”) has
determined that it is in the best interest of the Company and its Shareholders
to award Restricted Share Units to the Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, in order to provide the Grantee
additional remuneration for services rendered, to encourage the Grantee to
continue to provide services to the Company or its Subsidiaries and to increase
the Grantee’s personal interest in the continued success and progress of the
Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the Bermuda Companies Act of 1981, as amended from time to time, and
the rules and regulations thereunder.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in Section 11.2(c) of the Plan.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.


1

--------------------------------------------------------------------------------




“Committee” has the meaning specified in the preamble to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Corresponding Day” means with respect to each month, the day of that month that
is the same day of the month as the Grant Date; provided that, for any month for
which there is not a day corresponding to the Grant Date, then the Corresponding
Day shall be the last day of such month. By way of example, if the Grant Date
was the 31st of December, the Corresponding Day in June would be the 30th.
“Good Reason” for a Grantee to terminate his or her service with the Company and
its Subsidiaries means that any of the following occurs without the consent of
such Grantee prior to the 12 month anniversary of an Approved Transaction:
a.any material diminution in the Grantee’s base compensation;
b.the material diminution of the Grantee’s official position or authority, but
excluding isolated or inadvertent action not taken in bad faith that is remedied
promptly after notice; or
c.the Company requires the Grantee to relocate his/her principal business office
to a different country.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Plan” has the meaning specified in the preamble to this Agreement.
“Required Withholding Amount” has the meaning specified in Section 13 of this
Agreement.
“Retirement” means the voluntary termination of a Grantee’s employment with the
Company or its Subsidiaries, on or after the date that the sum of the Grantee’s
years of age and years of continuous employment with the Company or its
Subsidiaries is at least 70 (the “Rule of 70”).  For clarity, the Company will
count years of continuous employment with Liberty Global plc or any of its
Subsidiaries for calculating the Rule of 70 for any service rendered by the
Grantee to such entities immediately prior to joining the Company or any of its
Subsidiaries.     
“Restricted Share Units” has the meaning specified in Section 2 of this
Agreement. Restricted Share Units represent an Award of Restricted Shares that
provides for the issuance of the Shares subject to the Award at or following the
end of the Restriction Period within the meaning of Article IX of the Plan.
“RSU Dividend Equivalents” means, to the extent specified by the Committee only,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable or transferable to Shareholders of record
during the Restriction Period on a like number of the Shares represented by the
Restricted Share Units.


2

--------------------------------------------------------------------------------




“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Share” means the [Class ___] common shares, par value $0.01 per share, of the
Company.
“Termination of Service” means the termination for any reason of Grantee’s
provision of services to the Company and its Subsidiaries, as an officer,
employee or independent contractor.
“Vesting Date” means each date on which any Restricted Share Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.
2.    Grant of Restricted Share Units. Subject to the terms and conditions
herein and pursuant to the Plan, the Company grants to the Grantee effective as
of the Grant Date an Award of the number of Restricted Share Units set forth on
the signature page hereof, each representing the right to receive one Share.
3.    Settlement of Restricted Share Units. Settlement of Restricted Share Units
that vest in accordance with Section 5 or 6 of this Agreement or Section 11.1(b)
of the Plan shall be made as soon as administratively practicable after the
applicable Vesting Date, but in no event later than 30 days following such
Vesting Date. Settlement of vested Restricted Share Units shall be made by
issuance of Shares, together with any related RSU Dividend Equivalents, in
accordance with Section 7.
4.    Shareholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a Shareholder with respect to any Shares represented by any Restricted
Share Units unless and until such time as Shares represented by vested
Restricted Share Units have been delivered to the Grantee in accordance with
Section 7. The Grantee will have no right to receive, or otherwise have any
rights with respect to, any RSU Dividend Equivalents until such time, if ever,
as the Restricted Share Units with respect to which such RSU Dividend
Equivalents relate shall have become vested and, if vesting does not occur, the
related RSU Dividend Equivalents will be forfeited. RSU Dividend Equivalents
shall not bear interest or be segregated in a separate account. Notwithstanding
the foregoing, the Committee may, in its sole discretion, accelerate the vesting
of any portion of the RSU Dividend Equivalents (the “Vested RSU Dividend
Equivalents”). The settlement of any Vested RSU Dividend Equivalents shall be
made as soon as administratively practicable after the accelerated Vesting Date,
but in no event later than 30 days following such Vesting Date.
5.    Vesting. Unless the Committee otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 6 of this Agreement or
Section 11.1(b) of the Plan and subject to the last paragraph of this Section 5,
the Restricted Share Units shall become vested in accordance with the following
schedule (each date specified below being a Vesting Date):
(a)    On the Corresponding Day in the [___] month following the Grant Date,
[___]% of the Restricted Share Units shall become vested; and


3

--------------------------------------------------------------------------------




(b)    On the Corresponding Day in the [___] month following the Grant Date and
on the Corresponding Day on each [___] month thereafter, an additional [___]% of
the Restricted Share Units shall become vested, until the Restricted Share Units
are vested in full on the Corresponding Day in the [___] month following the
Grant Date.
[Please refer to the website of the Third Party Administrator, UBS Financial
Services Inc., which maintains the database for the Plan and provides related
services, for the specific Vesting Dates related to the Restricted Share Units
(click on the specific grant under the tab labeled “Grants/Award/Units”).]
On each Vesting Date, and upon the satisfaction of any other applicable
restrictions, terms and conditions, any RSU Dividend Equivalents with respect to
the Restricted Share Units that have not theretofore become Vested RSU Dividend
Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested to the extent
that the Restricted Share Units related thereto shall have become vested in
accordance with this Agreement.
Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 5, in Restricted Share Units as to which the Grantee would otherwise
vest as of a given date if his or her Termination of Service or a breach of any
applicable restrictions, terms or conditions with respect to such Restricted
Share Units has occurred at any time after the Grant Date and prior to such
Vesting Date (the vesting or forfeiture of such Restricted Share Units to be
governed instead by Section 6). In addition, in the event the Grantee is
suspended (with or without compensation) or is otherwise not in good standing
with the Company or any Subsidiary as determined by the Company’s Chief Legal
Officer due to an alleged violation of the Company’s Code of Business Conduct,
applicable law or other misconduct (a “Suspension Event”), the Company has the
right to suspend the vesting of the Restricted Share Units until the day after
the Company (as determined by the Chief Legal Officer or his/her designee) has
determined (x) the suspension is lifted or (y) the Company determines lack of
good standing has been cured (each, the “Recovery Date”). If the Suspension
Event has occurred and prior to the Recovery Date, the Grantee dies, is disabled
or is terminated without cause, then the provisions of this Section 5 and
Section 6 continue to apply notwithstanding the Suspension Event. If the Grantee
resigns (including due to retirement) or is terminated for cause prior to the
Recovery Date then the unvested Restricted Share Units will be terminated
without any further vesting after the date of the Suspension Event, unless
otherwise agreed by the Company.
6.    Early Vesting or Forfeiture.
(a)    Unless otherwise determined by the Committee in its sole discretion:
i)If Termination of Service occurs by reason of the Grantee’s death or
Disability, the Restricted Share Units, to the extent not theretofore vested,
and any related Unpaid RSU Dividend Equivalents, will immediately become fully
vested.
ii)If the Termination of Service is due to the Grantee’s Retirement, then any
unvested Restricted Share Units and Unpaid Dividend Equivalents shall
immediately vest to the extent that such Restricted Share Units (including any
related Unpaid RSU Dividend


4

--------------------------------------------------------------------------------




Equivalents) would have become vested had the Grantee remained in continuous
employment with the Company through the date that is one year after the date of
the Grantee’s Retirement. Such Restricted Share Units and any related Unpaid RSU
Dividend Equivalents will be settled in accordance with Section 3.
iii)If Termination of Service is by the Company or a Subsidiary without Cause
(as determined in the sole discretion of the Committee) and occurs more than six
months after the Grant Date and prior to vesting in full of the Restricted Share
Units, then an additional percentage of the Restricted Share Units, together
with any related Unpaid RSU Dividend Equivalents, will become vested on the date
of Termination of Service equal to the product of (x) one-third (1/3) of the
additional percentage of Restricted Share Units that would have become vested on
the next following Vesting Date in accordance with the schedule in Section 5,
times (y) the number of full months of employment completed since the most
recent Vesting Date preceding the Termination of Service, and the balance of the
Restricted Share Units to the extent not theretofore vested, together with any
related Unpaid RSU Dividend Equivalents, will be forfeited immediately.
iv)If Termination of Service occurs for any reason other than as specified in
Section 6(a)(i), 6(a)(ii) or 6(a)(iii) above or 6(d) below, then the Restricted
Share Units, to the extent not theretofore vested, together with any related
Unpaid RSU Dividend Equivalents, will be forfeited immediately.
v)If the Grantee breaches any restrictions, terms or conditions provided in or
established by the Committee pursuant to the Plan or this Agreement with respect
to the Restricted Share Units prior to the vesting thereof (including any
attempted or completed transfer of any such unvested Restricted Share Units
contrary to the terms of the Plan or this Agreement), the unvested Restricted
Share Units, together with any related Unpaid RSU Dividend Equivalents, will be
forfeited immediately.
(b)    Upon forfeiture of any unvested Restricted Share Units, and any related
Unpaid RSU Dividend Equivalents, such Restricted Share Units and any related
Unpaid RSU Dividend Equivalents will be immediately cancelled, and the Grantee
will cease to have any rights with respect thereto.
(c)    Unless the Committee otherwise determines, neither a change of the
Grantee’s employment from the Company to a Subsidiary or from a Subsidiary to
the Company or another Subsidiary, nor a change in Grantee’s status from an
independent contractor to an employee, will be a Termination of Service for
purposes of this Agreement if such change of employment or status is made at the
request or with the express consent of the Company. Unless the Committee
otherwise determines, however, any such change of employment or status that is
not made at the request or with the express consent of the Company and any
change in Grantee’s status from an employee to an independent contractor will be
a Termination of Service within the meaning of this Agreement; provided,
however, that, to the extent Section 409A is applicable to Grantee, any amounts
otherwise payable hereunder as nonqualified deferred compensation within the
meaning of Section 409A on account of Termination of Service shall not be
payable before Grantee “separates


5

--------------------------------------------------------------------------------




from service”, as that term is defined in Section 409A, and shall be paid in
accordance with Section 7 of this Agreement.
(d)    Notwithstanding anything to the contrary contained herein, if Termination
of Service occurs (x) by the Company or a Subsidiary without Cause or (y) by the
Grantee for Good Reason, in each case, on or prior to (A) the 12 month
anniversary of an Approved Transaction or (B) with respect to clause (y) of this
Section 6(d) only, the later of such 12 month anniversary or the first day
following the expiration of the cure period described below, then all unvested
Restricted Share Units, together with any related Unpaid RSU Dividend
Equivalents, will become vested in full on the date of Termination of Service.
For the Grantee’s Termination of Service to qualify as for Good Reason, the
Grantee must notify the Committee in writing within 30 days of the occurrence of
the event giving rise to the Good Reason, and the Company must have failed to
take corrective action within 30 days after such notice is given to cure the
event giving rise to the Good Reason for Termination of Service.
7.    Delivery by the Company. As soon as practicable after the vesting of
Restricted Share Units and any related Unpaid RSU Dividend Equivalents, pursuant
to Section 5 or 6 hereof or Section 11.1(b) of the Plan, and subject to the
withholding referred to in Section 13 of this Agreement, the Company will
deliver or cause to be delivered to or at the direction of the Grantee (i)(a) a
statement of holdings reflecting that the Shares represented by such vested
Restricted Share Units are for the benefit of the Grantee in uncertificated form
by a third party service provider designated by the Company, or (c) a
confirmation of deposit of the Shares represented by such vested Restricted
Share Units, in book-entry form, into the broker’s account designated by the
Grantee, (ii) any securities constituting related vested Unpaid RSU Dividend
Equivalents by any applicable method specified in clause (i) above, and (iii)
any cash payment constituting related vested Unpaid RSU Dividend Equivalents.
Any delivery of securities will be deemed effected for all purposes when (1) a
statement of holdings reflecting such securities and, in the case of any Unpaid
RSU Dividend Equivalents, any other documents necessary to reflect ownership
thereof by the Grantee has been delivered personally to the Grantee or, if
delivery is by mail, when the Company or its share transfer agent has deposited
the statement of holdings and/or such other documents in the United States or
local country mail, addressed to the Grantee, or (2) confirmation of deposit
into the designated broker’s account of such securities, in written or
electronic format, is first made available to the Grantee. Any cash payment will
be deemed effected when a check from the Company, payable to or at the direction
of the Grantee and in the amount equal to the amount of the cash payment, has
been delivered personally to or at the direction of the Grantee or deposited in
the United States or local country mail, addressed to the Grantee or his or her
nominee.
8.    Nontransferability of Restricted Share Units Before Vesting.
(a)    Before vesting and during Grantee’s lifetime, the Restricted Share Units
and any related Unpaid RSU Dividend Equivalents may not be sold, assigned,
transferred by gift or otherwise, pledged, exchanged, encumbered or disposed of
(voluntarily or involuntarily), other than by an assignment pursuant to a
Domestic Relations Order. In the event of an assignment pursuant


6

--------------------------------------------------------------------------------




to a Domestic Relations Order, the unvested Restricted Share Units and any
related Unpaid RSU Dividend Equivalents so assigned shall be subject to all the
restrictions, terms and provisions of this Agreement and the Plan, and the
assignee shall be bound by all applicable provisions of this Agreement and the
Plan in the same manner as the Grantee.
(b)    The Grantee may designate a beneficiary or beneficiaries to whom the
Restricted Share Units, to the extent then vested, and any related Unpaid RSU
Dividend Equivalents will pass upon the Grantee’s death and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on such form as may be prescribed by the
Committee, provided that no such designation will be effective unless so filed
prior to the death of the Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee’s death, the Restricted
Share Units, to the extent then vested, and any related Unpaid RSU Dividend
Equivalents will pass by will or the laws of descent and distribution. Following
the Grantee’s death, the person to whom such vested Restricted Share Units and
any related Unpaid RSU Dividend Equivalents pass according to this Section 8(b)
will be deemed the Grantee for purposes of any applicable provisions of this
Agreement. [CLICK HERE TO ACCESS THE DESIGNATION OF BENEFICIARY FORM.]
9.    Adjustments. The Restricted Share Units and any related Unpaid RSU
Dividend Equivalents will be subject to adjustment pursuant to Section 4.2 of
the Plan in such manner as the Committee may deem equitable and appropriate in
connection with the occurrence following the Grant Date of any of the events
described in Section 4.2 of the Plan.
10.    Company’s Rights.    The existence of this Agreement will not affect in
any way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
11.16 of the Plan.
11.    Limitation of Rights.     Nothing in this Agreement or the Plan will be
construed to give the Grantee any right to be granted any future Award other
than in the sole discretion of the Committee or to give the Grantee or any other
person any interest in any fund or in any specified asset or assets of the
Company or any of its Subsidiaries. Neither the Grantee nor any person claiming
through the Grantee will have any right or interest in Shares represented by any
Restricted Share Units or any related Unpaid RSU Dividend Equivalents unless and
until there shall have been full compliance with all the terms, conditions and
provisions of this Agreement and the Plan.
12.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Company shall not be obligated to deliver any Shares
represented by vested Restricted Share Units or securities constituting any
Unpaid RSU Dividend Equivalents if counsel to the Company determines that the
issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange upon which the Shares or
such other securities are listed. The Company will in no event be obligated to
take any affirmative action in order to cause the delivery of Shares represented
by vested Restricted Share Units or securities constituting any Unpaid RSU
Dividend Equivalents to comply with any such law, rule, regulation, or
agreement. Any


7

--------------------------------------------------------------------------------




certificates representing any such securities issued or transferred under this
Agreement may bear such legend or legends as the Company deems appropriate in
order to assure compliance with the Act and applicable tax or securities laws.
13.    Mandatory Withholding for Taxes. To the extent the Grantee or Company is
subject to withholding tax or employee social security withholding requirements
under any national, state, local or other governmental law with respect to
either (i) the award of Restricted Share Units to the Grantee or the vesting
thereof, or (ii) the designation of any RSU Dividend Equivalents as payable or
distributable or the payment, distribution or vesting thereof, in each case as
determined by the Company in its sole and absolute discretion (collectively, the
“Required Withholding Amount”), then the Grantee agrees that the Company shall
withhold (i) from the Shares represented by vested Restricted Share Units and
otherwise deliverable to the Grantee a number of Shares and/or (ii) from any
related RSU Dividend Equivalents otherwise deliverable to the Grantee an amount
of such RSU Dividend Equivalents, which collectively have a value (or, in the
case of securities withheld, a Fair Market Value) equal to the Required
Withholding Amount, unless the Grantee remits the Required Withholding Amount to
the Company in cash in such form and by such time as the Company may require or
other provisions for withholding such amount satisfactory to the Company have
been made.  Without limitation to the foregoing sentence, the Grantee hereby
agrees that the Required Withholding Amount can also be collected by (i)
deducting from cash amounts otherwise payable to the Grantee (including wages or
other cash compensation) or (ii) withholding from proceeds of the sale of Shares
acquired upon vesting of the Restricted Share Units through a sale arranged by
the Company (on the Grantee’s behalf pursuant to this authorization without
further consent).  Notwithstanding any other provisions of this Agreement, the
delivery of any Shares represented by vested Restricted Share Units and any
related RSU Dividend Equivalents may be postponed until any required withholding
taxes have been paid to the Company.
14.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Latin America Ltd.
1550 Wewatta Street, Suite 710
Denver, CO 80202
Attn: Chief Legal Officer


Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
15.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,


8

--------------------------------------------------------------------------------




(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award made hereunder as
contemplated by Section 11.18 of the Plan or to exempt the Award made hereunder
from coverage under Code Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including the Act and any applicable
tax or securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Restricted Share Units granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any Restricted
Share Units that are then vested.
16.    Grantee Employment.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without Cause.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.
(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Section 6 of this Agreement, become entitled to any damages
or severance or any additional amount of damages or severance in respect of any
rights or expectations of whatsoever nature the Grantee may have hereunder or
under the Plan. Notwithstanding any other provision of the Plan or this
Agreement, the Award hereunder will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to the Grantee’s employment agreement or


9

--------------------------------------------------------------------------------




arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment agreement or arrangement, if any, will not be enhanced
hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement or arrangement with the
Grantee, the terms hereof and of the Plan shall control.
17.    Nonalienation of Benefits. Except as provided in Section 8 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
18.    Data Privacy.
(a)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Grantee’s
employer (the “Employer”) and the Company and its Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company
and the Employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, bonus and employee benefits, nationality, job title and description, any
Shares or directorships or other positions held in the Company, its Subsidiaries
and Affiliates, details of all options, share appreciation rights, restricted
shares, restricted share units or any other entitlement to Shares or other
Awards granted, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).


(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that the Grantee may request a list with the names and addresses of any
potential recipients of the Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any Shares acquired with respect to an Award.




10

--------------------------------------------------------------------------------




(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that he or she is
providing the consents herein on a purely voluntary basis. If the Grantee does
not consent, or if the Grantee later seeks to revoke his or her consent, the
Grantee’s employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Grantee’s consent is that the Company would not be able to grant him or her RSUs
or other equity awards or administer or maintain such awards. Therefore, the
Grantee understands that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of a refusal to consent or withdrawal of consent, the Grantee
may contact the Grantee’s local human resources representative.


19.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed in all respects exclusively by the internal
laws of the State of Colorado as a contract to be performed in such state and
without regard to any principles of conflicts of law thereof.  Each party to
this Agreement hereby irrevocably consents to the exclusive jurisdiction of, and
agrees that any action to enforce, interpret or construe this Agreement or any
other agreement or document delivered in connection with this Agreement shall be
conducted in, the federal or state courts of the State of Colorado sitting in
the City and County of Denver, and the Grantee hereby submits to the personal
jurisdiction of such courts and irrevocably waives any defense of improper venue
or forum non conveniens to any such action brought in such courts.  Each party
hereby waives its right to trial by jury.
20.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
21.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement. Counterparts to this Agreement may be
delivered via PDF or other electronic means.


11

--------------------------------------------------------------------------------




22.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
23.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
24.    Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company. If the Grantee does not execute and
return this Agreement within 60 days of the Grant Date, the grant of Restricted
Share Units shall be null and void.


12

--------------------------------------------------------------------------------






Signature Page to Restricted Share Units Agreement
dated as of _______, 20__, between Liberty Latin America Ltd. and Grantee


LIBERTY LATIN AMERICA LTD.


By: /s/ Authorized Signatory
Name: Authorized Signatory
Title: Senior Vice President


ACCEPTED:


    
Grantee Name:                     
Address:                        
City/State/Country:                    
Grantee ID:                    


Grant No.                 


Number of Restricted Share Units (Class___) Awarded:             




13